DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/14/2019, 08/12/2019, 03/31/2020, 04/02/2020, 04/13/2021 have been considered by the 
examiner.

Claim Objections
3.	Claim 26 is objected to because of the following informality:
Claim 26, lines 2-3 the recited “are the same with” should be “are the same as”.


Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 15 line 6 recites “the processor configured to execute a program and data 
stored in the memory to:”. Here it is unclear what executing data attempts to claim (the meaning of executing a program (is a set of instructions) is understood but executing data is not.
	Dependent claim 16 is also rejected since it at least depends on rejected claim 15.


Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 5-6, 15, 18, 22-24, 29-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (U.S. 2013/0315325)(reference cited in the 08/12/2019 IDS).
With respect to claim 1, Wang et al. disclose: a method for training downlink beams, comprising: receiving a downlink reception beam training trigger notification message sent by a first device (Fig. 3,  refer to message 310 sent by the initiator 301, [0029] or Fig. 5, message 510 , [0037] sent by the initiator 501. The initiator corresponds to the claimed first device); receiving downlink reception beam training signals sent by the first device (Fig. 3, refer to the downlink training signals of Step 313 transmitted from the first device 301 which correspond to the claimed downlink reception beam training signals since they are used to determine best reception beams (of 302) [0030] refer to the description of step S313.  For Fig. 5 refer to RX sector sweeping S513 as described in the description of S513 in [0038], refer to the transmission of (downlink reception beam training signals) signals from each selected TX sector), based on the downlink reception beam training trigger notification message (S313 is in response to S310, S513 is in response to S510); and performing a downlink reception beam training based on the downlink reception beam training signals (Fig. 3, refer to the selection of Rx Section taking place in S313 or the same portion of S313 and up to step 316  Fig.3, last third of [0030]-[0032]. Also refer to Fig.4A, 4B, 4C which explain in more detail the embodiment of Fig. 3. The downlink reception beam training takes place either in Fig. 4B as “selected RX sectors” or in the “Beam Combination Training” of Fig. 4C, best Rx sectors are selected as shown (hashed entries in 430). For the embodiment of Fig. 5, refer to part of S513 (selection of one RX sector as described 

With respect to claim 5, Wang et al. disclose: wherein the downlink reception beam training trigger notification message comprises: indication information of whether there exist the downlink reception beam training signals and or time frequency positions of the downlink reception beam training signals ([0029] or [0037] MIMO training parameters within 310 (510) e.g. number of TX sectors or MIMO spatial streams or duration and timing of training packets correspond to the claimed indication information of whether there exist the downlink reception beam training signals).

With respect to claim 6, Wang et al. disclose: wherein the receiving the downlink reception beam training signals sent by the first device based on the downlink reception beam training trigger notification message comprises: receiving the downlink reception beam training signals sent by the first device through downlink transmission beams determined by the first device, based on the downlink reception beam training trigger notification message (Fig. 5 S513, downlink reception beam training signals are sent by 501 (the first device) through downlink transmission beams determined by the first device (determined in response to receiving message 512) based on 510); and/or the receiving the downlink reception beam training signals sent by the first device, based on the downlink reception beam training trigger notification message comprises: receiving 

With respect to claim 15, as best understood claim 15 is rejected based on the rationale used to reject method claim 1 above (i.e. from the point of view of responder (device) 302, 502). Regarding the claimed comprising a transceiver, a processor and a memory refer to Fig. 2, where transceivers 211…214 correspond to the claimed a transceiver, processor 203, and memory 202 [0028]).

Method claim 18, 22 are rejected based on the rationale used to reject claims 1, 5 above (as performed by the initiator 301, 501).

With respect to claim 23, Wang et al. disclose: wherein the sending the downlink reception beam training signals to the second device comprises: determining a downlink transmission beam used by the downlink reception beam training signals (determined by 501 in response to receiving 512); beamforming the downlink reception beam training signals with beamforming weights of the downlink transmission beams, and sending the downlink reception beam training signals to the second device (second half of [0038] beamforming takes place to generate each of the TX sectors (beam) used to transmit the training signals to 502).



With respect to claim 29, Wang et al. discloses: wherein a time point of sending the downlink reception beam training signals to the second device is a time point of sending the downlink reception beam training trigger notification message plus a time interval, wherein the time interval is appointed by a second device and the first device or determined by the first device (towards the end of [0029] where the duration and timings (time point of sending the trigger notification message plus a time interval) of the training packets are included as part of the parameters included in the trigger notification message where the  time interval is determined by the first device which determines the timing).

With respect to claim 30, Wang et al. disclose: wherein in the case that the time interval is determined by the first device, the first device sends a notification message of the time interval to the second device (as described in [0029] duration and timings of the training packets are included in the parameters included in the message 310).

.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 2, 16, 19, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. 2013/0315325) in view of Kaaja et al. (U.S. 8,116,694) (reference cited in the 04/13/2021 IDS).
With respect to claim 2, Wang et al. does not disclose: wherein prior to the receiving the downlink reception beam training trigger notification message sent by the first device, the method further comprises: sending a downlink reception beam training request message to the first device; and/or prior to the receiving the downlink reception beam training signals sent by the first device based on the downlink reception beam training trigger notification message, the method further comprises: sending, to the first device, a quantity of downlink reception beams of a second device or a quantity of downlink reception beams needed to be trained of the second device.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang et al. based on the teachings of Kaaja et al. and modify the responders 302, 502 to respectively transmit an unscheduled training request to initiators 301, 501 “when a received SNR level is below some threshold or based on retransmission rate for packets” (Kaaja et al., column 8, last line, through column 9, lines 1-2).

Claim 16 is rejected based on the rationale used to reject claim 2 above.

Claim 19 is rejected based on the rationale used to reject claim 2 above.

Claim 32 is rejected based on the rationale used to reject claim 16 above.

s 4, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. 2013/0315325) in view of Huang (U.S. 2017/0156067).
	With respect to claim 4, Wang et al. disclose: wherein the receiving the downlink reception beam training trigger notification message sent by the first device to a second device comprises: receiving the downlink reception beam training trigger notification message sent by the first device, through (the signaling used to transmit the start mimo training).
Wang et al. do not disclose: through downlink control information DCI or a dedicated trigger signaling.
In the same field of endeavor, Huang et al. disclose: through a dedicated trigger signaling (Fig. 9, refer to the dedicated trigger signaling comprising element ID, Length, MIMO Beam Training Message refer to at least lines 1-5 of [0076]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the start mimo training message of Wang et al. to have a format as shown in Fig. 9 of Huang et al. as a matter of using a specific and suitable format to convey the MIMO training message to 302, 502 of Wang et al.

Claim 21 is rejected based on the rationale used to reject claim 4 above.

12.	Claims 11-12, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. 2013/0315325) in view of Da Silva et al. (U.S. 2018/0006689).
With respect to claim 11, Wang et al. disclose: wherein the performing the downlink reception beam training based on the downlink reception beam training signals 
Wang et al. do not disclose: that receives downlink data sent by the first device.
(Fig. 3, 5 do not show that the downlink reception beam (of S316, S317, S514, S515) is used for downlink data reception).
	In the same field of endeavor, Da Silva discloses: a downlink reception beam that receives data sent by a first device (refer to Fig. 3, and [0104] and [0103] and Fig. 2, an optimum receive sector is determined by the receiver device [0104] in addition to the optimum transmit sector of the transmitter device [0103] and the optimum receive sector (downlink reception beam) is used to receive downlink data  sent by the first device (transmitter device) during the DTI (data transmission interval) until beam refinement (BRP) takes place in the DTI ([0117]-[0119]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention or one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the downlink reception beam (of S316, S317 or S514, S515 of Wang et al.) is used as a downlink reception beam that receives data sent by the first device (during a data transmission interval DTI) up until the beam refinement process takes place (S318 , S516).





Contact Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507.  The examiner can normally be reached on M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        08/17/2021